UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 21-49

v. * SECTION: “I”
CHRISTY BARTHOLOMEW #
FACTUAL BASIS

The defendant, CHRISTY BARTHOLOMEW, (hereinafter, the “defendant” or
“BARTHOLOMEW”), has agreed to plead guilty as charged to the Bill of Information now
pending against her, charging her with two counts of wire fraud, in violation of Title 18, United
States Code, Section 1343. Both the Government and the defendant, BARTHOLOMEW, do
hereby stipulate and agree that the following facts set forth a sufficient factual basis for the crimes
to which the defendant is pleading guilty. The Government and the defendant further stipulate that
the Government would have proven, through the introduction of competent testimony and
admissible, tangible exhibits, the following facts, beyond a reasonable doubt, to support the
allegations in the Bill of Information now pending against the defendant:

Count One - Company A Wire Fraud and Relevant Conduct

The Government would show that on October 10, 2019, a Homeland Security
Investigations, New Orleans (HSI NO) agent, a St Tammany Parish Sheriffs Office (STPSO)
Detective and STPSO Sergeant interviewed the business partners for Company A.

During the interview, the Company A owners explained how one of their employees,

BARTHOLOMEW, used the business’ credit card to make fraudulent and unauthorized

Page 1 of 8
AUSA 25

Defendan
Defense Counsel

-
purchases on Amazon.com. BARTHOLOMEW also created an email address to resemble the
business email address.

During her employment with Company A, BARTHOLOMEW was the business financial
controller and had access to all of the business’ financial records, the ability to write checks, the
use of the business American Express credit card for business purposes, full access to the business’
QuickBooks software and the ability to submit payroll.

The Company A owners had confronted BARTHOLOMEW about the unauthorized use
of the business credit card, to which she admitted in person and then later via a telephone
conversation with one of the business partners, which he/she recorded.

The unauthorized credit cards purchases are as follows: 2017 - F irst purchase occurred on
November 17, 2017 and the final purchase on December 27, 2017 (39 purchases totaling
$7,640.83). In 2018, the first purchase occurred on January 1, 2018 and the final purchase on
December 28, 2018 (568 purchases totaling $139,254.26). In 2019, the first purchase occurred on
January 1, 2019 and the final purchase on October 5, 2019 (450 purchases totaling $87,717.75).

BARTHOLOMEW utilized the Company A business American Express via the internet
to purchase household items, clothing, electronics, vehicle/boat parts and accessories; to name a
few items. Additionally, she purchased Visa and Mastercard gift/credit cards. In some instances,
she utilized the American Express card solely, others a combination of the American Express card
and previously purchased gift cards and on occasion, gift cards only, to finalize Amazon purchases.

Total Amazon purchases with only the American Express card (Minus Visa/Mastercard gift cards)

were:

Page 2 of 8
AUSA:

Defenda

Defense Counsel o-
 

Date Amount

 

 

 

 

 

 

2017 $5,110.48
2018 $92,606.13
2019 $63,008.63

 

Total Amazon purchases by BARTHOLOMEW utilizing the American Express cards and
gift cards for 2017, 2018 and 2019 were $234,612.84. Total Amazon purchases for 2017, 2018
and 2019 utilizing only the American Express cards were $160,725.24.

BARTHOLOMEW also committed payroll theft while with Company A. For 2018 and
2019, BARTHOLOMEW claimed additional hours for Paid Time Off (PTO), but neglected to
deduct those hours from the regular 80-hour 2 week pay period. BARTHOLOMEW would

receive anywhere from 8-12 additional hours per pay period. The amounts are as follows:

 

 

 

 

 

 

 

Date Additional Hours Amount
2018 160 additional hours | _ $3,923.20
2019 192 additional hours $4,800.00

 

For the purposes of relevant conduct, BARTHOLOMEW also manipulated Company A’s
QuickBooks program to pay herself for fraudulent debts. BARTHOLOMEW altered 3
subcontractors in Company A’s QuickBooks program and conducted. wire transfers to her personal
bank account. BARTHOLOMEW created C.C., which closely resembled the actual sub-
contractor; she also created A.C., which closely resembles the actual sub-contractor; and she also

created C.C. (different company), which closely resembles the actual sub-contractor. QuickBooks

Page 3 of 8
AUSA

Defenda
Defense Counse.
contains an audit function and shows where BARTHOLOMEW would log into the program and
manipulate the subcontractor accounts and add her personal banking information.
BARTHOLOMEW conducted 43 wire transfers to her personal bank account, which totaled
$114,398.90.

BARTHOLOMEW also used Company A’s American Express credit card to create a
number of PayPal accounts. BARTHOLOMEW has/had a total of 17 PayPal accounts that were
opened at various times - 16 personal accounts (13 opened in 2019) and 1 business account
(converted from a personal account in January of 2019). BARTHOLOMEW would request
money from various names via the business account. She would then log into one of the personal
accounts, change the name to match the requested name and make payment with one of the Visa
or Mastercard gift cards purchased with the Company A American Express card.
BARTHOLOMEW would do several money requests and payment and would then conduct a
transfer of funds from PayPal to her personal bank account. She made requests from January 2019
through September 2019 (63 PayPal requests) witha total send of $11,198.00. She received (minus
fees): $10,854.36.

With regard to count one, on December 22, 2017, BARTHOLOMEW used the company
A American Express card to buy a $100 Visa Gift Card (plus $5.95 Purchase Fee) from Amazon.
The Company A IP address is based out of Slidell, LA, and the American Express server is located
in Phoenix, AZ. In sum, the total fraud BARTHOLOMEW committed while at Company A was

$357,734.94, while the restitution figure is $283,847.34.

Page 4 of 8
AUSA
detente
Defense Counsel ZL ]-
Count Two - Company B Wire Fraud and Relevant Conduct

After being fired by Company A, BARTHOLOMEW started working for Company B in
Kenner, LA, in November 2019. In February of 2020, Company B discovered numerous fraudulent
charges on multiple Company B JPMorgan Chase (“JPMorgan”) credit cards. Company B also
discovered that BARTHOLOMEW opened a Discover credit card in her name and under
Company B.

A review of the Company B’s JPMorgan credit cards revealed a recent charge at
Hattiesburg Cycles for $21,548. Company B discovered that BARTHOLOMEW purchased a
2020 Can-Am side by side ATV by utilizing the JPMorgan credit card as well as the Discover
credit card. $11,900 was also charged to the Discover card for a total fraudulent purchase of
$33,448.00.

BARTHOLOMEW conducted fraudulent purchases on four Company B JPMorgan credit
cards, one fraudulently assigned to herself and the other three assigned to other Company B

employees. The fraudulent charges were made from December of 2019 through February of 2020:

 

 

 

 

 

 

 

Account
Credit Card Number Assigned to Amount

Card ending

Chase in 5952 Bae $12,888.66
Card ending

Chase in 4523 BARTHOLOMEW $73,930.23
Card ending

Chase in 3857 D.A, $18,870.57

 

 

 

BARTHOLOMEW also applied for and opened a Discover credit card in her name and

Company B. BARTHOLOMEW made fraudulent purchases with the Discover credit card and

Page 5 of 8
AUSA 4

Defendant’ ‘

Defense come

=
made payments to the card from the Company B Gulf Coast Bank and Trust banking account.
The total fraudulent purchases on the Discover credit card was $42,922.40.!

On January 24, 2020, BARTHOLOMEW also made a payment to her Affirm account
from the Company B Gulf Coast Bank and Trust account in the amount of $3,878.15.

During the investigation, it was also determined that BARTHOLOMEW wrote herself
three checks from Company B’s Gulf Coast Bank and Trust account and deposited them into her

personal Regions Bank account. The total amount was $17,301.83.

 

 

 

 

Date Check Number Payable to Amount
12/10/2019 15931 Cash $6,826.83
01/02/2020 15969 Cash $5,475.00
02/06/2020 16012 Cash $5,000.00

 

 

 

 

 

 

During the investigation, it was also determined that BARTHOLOMEW made three
payments from Company B’s Gulf Coast Bank and Trust account to her personal Discover credit

card and a payment to the Internal Revenue Service (IRS). The total amount was $6,082.03.

 

 

 

 

 

Date Check Number
01/23/2020 $3,817.83
01/28/2020 $1,021.39 (Tax Payment)
02/20/2020 $450.40
02/21/2020 $1,813.80

 

 

 

 

During the investigation, it was also determined that BARTHOLOMEW utilized Plastiq

to purchase a new Ford F150 truck and a new Ford Mustang. Plastiq is a third-party processor that

 

' Discover reversed $35,125.55 in charges made by BARTHOLOMEW back to the Company B owner due to the

fraudulent nature of the purchases.
Page 6 of 8
AUSA

Defendan

Defense Counsel CY
allows individuals to make payments on a credit card to businesses that do not accept credit cards.

Plastiq charges 2.5% on each transaction and the recipient will receive payment by check, wire

transfer or Automated Clearing House (ACH) bank transfer. A review of the transactions

conducted by BARTHOLOMEW revealed she utilized Plastiq on seven (7) different occasions

 

 

 

 

 

 

 

 

 

 

 

Date Amount Account
Company B JPMC CC ending in 4523
1/13/2020 $19,500 (BARTHOLOMEW’s CC)
Discover CC ending in 6105
1/15/2020 $6,000 (Fraudulent CC)
1/23/2020 $6,000 Discover CC ending in 6105
Company B JPMC CC ending in 4515
1/24/2020 $21,000 (Lemoine’s assigned CC)
1/27/2020 $6,000 Company B JPMC CC ending in 4523
2/6/2020 $11,600 Discover CC ending in 6105
2/7/2020 $9,000 Company B JPMC CC ending in 4523

 

 

A total of $81,257.50 (including applicable fees) of fraudulent transactions were conducted

through Plastiq by BARTHOLOMEW. In sum, the total fraud BARTHOLOMEW committed

while at Company B was $300,753.93, while the restitution figure is $187,713.35.

Count two is predicated on BARTHOLOMEW using the Company B JPMorgan credit

card issued to employee D.L. to wire $21,000 to Plastiq on January 23, 2020, for the purchase of

a car from Courtesy Ford in Hattiesburg, Mississippi. JPMorgan’s servers are located in Illinois

and Delaware. Plastiq is based in San Francisco, CA, and their server is located in Santa Clara.

The above facts come from an investigation conducted by, and would be proven at trial by

credible testimony from, Special Agents from Homeland Security Investigations, New Orleans

Page 7 of 8

AUSAA

Defendant
Defense Counse CA
(HSI NO), officers from the St Tammany Parish Sheriff's Office (STPSO), representatives and
employees of Company A and Company B, and through business records from Company A and
Company B, documents and tangible exhibits in the custody of HIS NO, and the admissions of the

defendant, BARTHOLOMEW.

lip web ae fa“ & [ox a

 

 

 

CHRISTY BARTHOLOMEW Date EDWARD J, RIVERA Date

Defendant Assistant United States Attorney
23. Zz /

J. GARRISON JORDAN Date

Attorney for Defendant

Page 8 of 8
